—Judgment unanimously affirmed. Memorandum: The verdict is supported by sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). When the existence of a written statement of a prosecution witness came to light at trial, defendant failed to object, to seek the statement or to move for sanctions. Defendant’s argument that the prosecutor failed to comply with his Rosario obligation is, therefore, not preserved for our review (see, People v Graves, 85 NY2d 1024, 1027; People v Rogelio, 79 NY2d 843, 844; People v Pennington, 217 AD2d 919, 920, lv denied 87 NY2d 906; People v Vacante, 215 AD2d 415, lv denied 86 NY2d 784; People v McKinley, 202 AD2d 520, 521, lv denied 84 NY2d 829), and we decline to exercise our power to reach the issue as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]; People v McKinley, supra, at 521). Given the violent nature of the crimes, we decline to exercise our power to modify the sentence as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J.—Attempted Murder, 2nd Degree.) Present—Green, J. P., Pine, Callahan, Doerr and Davis, JJ.